IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA FeilEeD
FILE!

BILLINGS DIVISION D

 

FEB 2 47070
UNITED STATES OF AMERICA, CR 06-28-BLG-SPW Swi U Siramenen

District Of Montana
Billings

Plaintiff,
ORDER
VS.

GREGORY R. BOYD,

Defendant.

 

 

The United States of America, having moved the Court for an order allowing
the United States to file its response to the Court’s August 16, 2019, Order under
seal (Doc. 263), and for good cause appearing,

IT IS HEREBY ORDERED that the United States’ motion for leave to file

the motion under seal is GRANTED.

fe
DATED this _o//*_ day of February, 2020.

   

SUSAN P. WATTERS
United States District Court Judge
